United States Court of Appeals
                      For the First Circuit




No. 05-1886

                 DOMINGOS JOAO LIBERAL DE ARAUJO,

                           Petitioner,

                                v.

                       ALBERTO R. GONZÁLES,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.



                           ERRATA SHEET


     The opinion of this Court issued on August 11, 2006, is
amended as follows:

     On page 11, line 10, insert "he" between "that" and "is
therefore not removable".